Case: 12-12102    Date Filed: 12/24/2013   Page: 1 of 6


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-12102
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:97-cr-00276-SLB-TMP-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                   versus


TERRY LEE TAYLOR,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (December 24, 2013)

Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-12102     Date Filed: 12/24/2013   Page: 2 of 6




      Terry Lee Taylor is a federal prisoner who in 1998 pleaded guilty to three

counts of distribution of cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B). He was sentenced to 120 months of imprisonment and 60 months of

supervised release. After he was released from prison, the district court, upon a

petition of the probation office, revoked Taylor’s supervised release and sentenced

him to an additional 11 months imprisonment followed by 24 months of supervised

release. During this 24-month period, the district court again revoked Taylor’s

supervised release. This time the district court sentenced Taylor to 30 months of

imprisonment, which was above the guideline range, followed by another 19

months of supervised release with the first six months to be served on home

detention. In this appeal, Taylor challenges (1) the reasonableness of his above-

guideline-range sentence imposed after the second revocation hearing and (2)

whether the terms of his revocation resulted in a sentence above the statutory

maximum. After review of the record and the parties’ arguments, we affirm.

      In considering Taylor’s first argument, we review a sentence imposed upon

revocation of supervised release for reasonableness. United States v. Velasquez

Velasquez, 524 F.3d 1248, 1252 (11th Cir. 2008). A district court’s decision to

impose a sentence above the range recommended by Chapter 7 of the Sentencing

Guidelines is reviewed for abuse of discretion. See United States v. Brown, 224


                                         2
              Case: 12-12102     Date Filed: 12/24/2013   Page: 3 of 6


F.3d 1237, 1239 (11th Cir. 2000). A sentencing court must consider the Chapter 7

policy statements, but it is not bound by them because they are “merely advisory.”

Id. at 1242 (quotation marks omitted). The relevant inquiry is “whether the

sentence imposed by the district court fails to achieve the purposes of sentencing as

stated in section 3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005).

      On this record, we find that Taylor’s sentence was not substantively

unreasonable. The district court adequately explained the basis for the sentence it

imposed, which took into account relevant § 3553(a) sentencing factors. See 18

U.S.C. § 3553(a)(1)–(2). The district court considered the nature and circumstance

of Taylor’s offense, as well as his history of violent incidents, problems controlling

his anger, and the fact that his previous revocation and warnings from his

probation officer had not prevented further violations of the conditions of his

supervised release. Id. § 3553(a)(1). In Taylor’s favor the district court considered

positive statements from the probation officer, the fact that Taylor had been

working, and that he eventually took responsibility for his most recent violation.

The district court also considered the need for the sentence to promote respect for

the law, in particular with regard to Taylor’s attempt to use perjured testimony to

avoid his revocation. Likewise the district court evaluated the need to afford

adequate deterrence, to protect the public, and provide the defendant with


                                          3
              Case: 12-12102     Date Filed: 12/24/2013   Page: 4 of 6


correctional treatment. Id. § 3553(a)(2)(A)–(D). Lastly, in deciding to sentence

Taylor to an additional 30 months of imprisonment, the district court determined

that the applicable guideline range was 5 to 11 months, considered the agreement

of the parties to recommend 11 months, and took into account the maximum

sentence she could have given, as well as the conditions she could apply to

Taylor’s supervised release. Id. § 3553(a)(3)–(4). Based on all these

considerations, the district court’s decision to impose a sentence above the

guideline range was not substantively unreasonable and not an abuse of discretion.

      As to Taylor’s second argument, we generally review de novo the legality of

a sentence imposed pursuant to revocation of a supervised release term. United

States v. Mazarky, 499 F.3d 1246, 1248 (11th Cir. 2007). Because Taylor raises

this argument for the first time on appeal, we review for plain error. United States

v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005).

      Under 18 U.S.C. § 3583(e), a district court may:

      (3) revoke a term of supervised release, and require the defendant to
      serve in prison all or part of the term of supervised release authorized
      by statute for the offense that resulted in such term of supervised
      release . . . or

      (4) order the defendant to remain at his place of residence during
      nonworking hours and, if the court so directs, to have compliance
      monitored by telephone or electronic signaling devices, except that an
      order under this paragraph may be imposed only as an alternative to
      incarceration.



                                          4
              Case: 12-12102     Date Filed: 12/24/2013    Page: 5 of 6


18 U.S.C. § 3583(e)(3)–(4). Section 3583(h) explicitly allows a district court to

impose a term of imprisonment to be followed by a term of supervised release as

punishment for violation of a prior term of supervised release. See id. § 3583(h).

“The length of such a term of supervised release shall not exceed the term of

supervised release authorized by statute for the offense that resulted in the original

term of supervised release, less any term of imprisonment that was imposed upon

revocation of supervised release.” Id. Home detention can be imposed as a

condition of supervised release, id. § 3563(b)(19), as long as the combined term of

incarceration and home detention does not exceed the maximum term of

incarceration allowed, see, e.g., United States v. Ferguson, 369 F.3d 847, 852 (5th

Cir. 2004) (finding district court “erred by imposing a term of incarceration as well

as a term of home detention that combine to exceed the maximum statutory term of

incarceration”).

      Taylor was convicted under 21 U.S.C. § 841(b)(1)(A), which is classified as

a Class A felony by 18 U.S.C. § 3559(a)(1). Section 3583(e)(3) authorizes a court

to sentence a defendant convicted of a Class A felony whose supervised release is

revoked to up to five years of imprisonment. 18 U.S.C. § 3583(e)(3). Here, after

two revocations Taylor was sentenced to 11 and then 30 months of imprisonment

for a total of 41 months. After his second revocation, the district court also

sentenced him to an additional 19 months of supervised release. The sum of 41


                                           5
               Case: 12-12102     Date Filed: 12/24/2013   Page: 6 of 6


months of imprisonment and 19 months of supervised release is 60 months and

thus permissible under his 5 year (60 month) limit imposed by § 3583(e)(3). This

60-month total also complies with the terms of § 3583(h).

      Taylor argues that the district court’s decision to order home detention

during the first six months of his supervised release results in a total term of 66

months because home detention is the functional equivalent to imprisonment. This

argument is without merit as it requires double-counting these six months as both

imprisonment and supervised release.

      Because Taylor has not shown that his revocation sentence exceeded the

statutory maximum, he is not entitled to a reversal based on his second argument.

      AFFIRMED.




                                           6